Response to Arguments
Applicant's arguments filed 2021/12/02 have been fully considered but they are not persuasive. Because;
A-  In response to applicant’s argument that “For example, the Office has not shown that the cited references teach or suggest all the limitations of the claims. MPEP 2143.03. Specifically, the Office has not shown that the cited references teach or suggest a multicompartment water-soluble unit dose article that comprises a first, a second, a third, and a fourth water-soluble film, as recited in claim 1”, it is noted that applicant has not considered Labeque’s complete teaching indeed. Labeque, specifically, teaches that the multi-compartment pouch comprises at least two compartments or at least three compartments; [64-65, claim 20], which is construed as comprising 4, 5, 6, or even more compartments as may be required upon need and intended design of the pouch. 
B-  In response to applicant’s argument that “Finally, Applicant respectfully submits that Labeque does not disclose, for example, a unit dose article where “two internal compartments are separated from one another by at least two water-soluble films.” See claim 1, and structures 6 and 7 of FIG. 2.
Applicant submits that Salaam does not redress the deficiencies of Labeque. For example, the Office has not shown that Salaam teaches or suggests a unit dose article comprising a fourth water-soluble film.”, it is note that:  I)- Salaam, similar to Labeque, teaches at least three compartment and shows on figure-2 the way that water soluble films are sealed together. Therefore, it would be obvious to assume that with increasing the number of pouches the number of water soluble films, to be sealed together, would 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.R.A./
Examiner, Art Unit 1767
2021/12/25

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767